EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Lint on 4/9/2021.

The application has been amended as follows: 
Cancel non-elected claims 20, 28-29, and 32-38. 
Rejoin claims 30-31 with elected claims 19, 23-27.

Amend Claim 23-34 as following: 

23.    (Previously Presented) The sandwich laminate according to claim 19, wherein, in said mat, the reinforcement fibers are discontinuous reinforcement fibers that are dispersed in a nearly monofilament form.
24.    (Previously Presented) The sandwich laminate according to claim 19, wherein, in said mat, the reinforcement fibers are discontinuous reinforcement fibers that are randomly dispersed in a monofilament form.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 19.    Watanabe et al. (US5560985) disclose a sandwich laminate (see e.g. laminated sheets in Fig 1-2, sandwich molding sheet in abstract), comprising:
as layers forming a skin and a layer forming a core, sheet-form intermediate substrates comprising a mat composed of reinforcement fibers impregnated with a thermoplastic resin (see e.g. the sandwich molding sheet structure comprise random mat fiber reinforced thermoplastic resin skin layer A/ woven fabric or a knitted web fiber reinforced thermoplastic resin core layer B/random mat fiber reinforced thermoplastic resin skin layer A in Fig 1a & claim 1, wherein the fiber reinforcement can be random mat in abstract. OR the sandwich molding sheet structure comprise woven fabric or a knitted web fiber reinforced thermoplastic resin skin layer A/ random mat fiber reinforced thermoplastic resin core layer B/ woven fabric or a knitted web fiber reinforced thermoplastic resin skin layer A in Fig 1b & claim 2). 
Watanabe et al. (US5560985) does not explicitly disclose that:
a)    sheet-form intermediate substrate comprising a mat used as a layer forming a core has a thermal expansibility,
b)    the usable temperature region of thermoplastic resin (A) constituting a skin layer and that of thermoplastic resin (B) constituting a core layer overlap each other over temperature range of at least 5 degree Celsius,
c)    thermoplastic resin (A) has a temperature region where is does not melt at a lower limit of the usable temperature region of the thermoplastic resin (B),

e)    the thermoplastic resin (A) constituting skin layer and the thermoplastic resin (B) constituting core layer form interface layer with a concave-convex shape having a maximum height Ry of not less than 50 micro-meter and an average roughness Rz of not less than 30 micro-meter.
Kawabe et al. (US 20100215887) discloses a multilayer sheet material formed by stacking a reinforcing-fiber sheet material and a thermoplastic resin sheet material and also teaches that bonding thermoplastic resin material can be disposed between said reinforcing-fiber sheet material and said thermoplastic-resin sheet material and melting or softening point of said bonding thermoplastic resin material can be lower than the melting temperature of the thermoplastic resin sheet material. When bonding thermoplastic resin material is disposed between reinforcing-fiber sheet material and thermoplastic resin sheet material, it is apparent to those skilled in the art that the interface surface between said reinforcing-fiber sheet material and said thermoplastic resin sheet material should be considered “smooth” as the result of melting bonding. In other words, it would be difficult from those skilled in the art to see how such a surface would have a rough surface having Ry and Rz as recited in Claim 19. It is also difficult for those skilled in the art to see how a reinforcing fiber derived from a reinforcing-fiber sheet material penetrates said interface surface between said reinforcing-fiber sheet material and said thermoplastic resin sheet material.

Tsuchiya et al. (US 20090208721) discloses a molded article comprising a fiber reinforced composite material (I) containing continuous reinforcing fibers and a thermosetting matrix resin, and a thermoplastic resin member (II) joined to and integrated with at least a part of surface of the fiber reinforced composite material (I) by a thermoplastic resin (A). Tsuchiya describes that fiber reinforced composite material (I) must contain thermosetting matrix resin, not thermoplastic resin. Therefore, the basic construction of a sandwich laminate of Tsuchiya is sharply different from the other sandwich laminate of Watanabe, Klethi and Kawabe. 
More importantly, the combination of prior arts will not be successfully combinable to create a laminate that would meet both d) and e) at the same time: d)    reinforcement fibers contained in the mat penetrate through interface layer formed by the thermoplastic resin (A) constituting skin layer and the thermoplastic resin (B) constituting core layer, and e)    the thermoplastic resin (A) constituting skin layer and the thermoplastic resin (B) constituting core layer form interface layer with a concave-convex shape having a maximum height Ry of not less than 50 micro-meter and an average roughness Rz of not less than 30 micro-meter.

Claims 19, 23-27, 30-31 are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TONG GUO/Examiner, Art Unit 1783           

/SAMIR SHAH/Primary Examiner, Art Unit 1787